     Case 2:17-cv-04140-DWL Document 183-1 Filed 08/02/19 Page 1 of 3



 1   J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
 2
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
                                                   Case No.: 2:17-CV-04140-DWL
18
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 DECLARATION OF
           v.                                      JOSHUA WURTZEL
21
     Wyo Tech Investment Group, LLC, CWT
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,

24                         Defendants.
25
26   And related claims.

27
28
     Case 2:17-cv-04140-DWL Document 183-1 Filed 08/02/19 Page 2 of 3



 1
            In accordance with 28 U.S.C. § 1746, JOSHUA WURTZEL, declares, under the
 2
     penalty of perjury, the following to be true and correct.
 3
            1.     I am an associate of Schlam Stone & Dolan LLP, co-counsel with Ryan
 4
     Rapp & Underwood, P.L.C. for Defendants CWT Canada II Limited Partnership,
 5
 6   Resource Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) in

 7   this action. I submit this declaration in support of the CWT Parties’ Motion for an Order

 8   to Show Cause and for Additional Sanctions. Unless otherwise specified, the matters
 9   below are based on my personal knowledge and a review of my firm’s files.
10          2.     Proposed bench warrants for nonparties Charles J. Davis, Richard W. Davis,
11   Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, Kristin Joiner Mosharaffa,
12
     and Elizabeth Danzik (as purported sole member of DAS) (collectively, the
13
     “Contemnors”) are attached as Exhibits A-G.
14
            3.     As this Court knows, on July 26, 2019, we filed a report concerning the
15
     status of the Contemnors’ compliance (and noncompliance) with this Court’s June 27,
16
     2019 contempt order (Dkt. No. 167) (the “Contempt Order”).
17
            4.     Since filing this status report, we received a written response and small
18
19   document production from Richard W. Davis. According to the U.S.P.S. parcel in which

20   we received this response and production, Mr. Davis mailed these documents out on July

21   23, 2019. We are satisfied that this production “fully complies” with the subpoena served
22   on Mr. Davis, though Mr. Davis has not paid the daily fine this Court imposed in the
23   Contempt Order.
24
25
26
27
28

                                                  -2-
     Case 2:17-cv-04140-DWL Document 183-1 Filed 08/02/19 Page 3 of 3



 1
           5.     Further, to date, we have not received any further response or documents
 2
     from DAS, nor have any of the Contemnors paid the daily fines this Court imposed on
 3
     them in the Contempt Order.
 4
 5   Dated: August 2, 2019
            New York, New York
 6
 7
 8
 9                                                     JOSHUA WURTZEL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
